Citation Nr: 1825463	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified depressive disorder.  

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected migraine headaches.  

3.  Entitlement to an evaluation in excess of 20 percent disabling for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend
ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991 and from October 1993 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge during a November 2016 Board hearing in Washington, D.C.; a transcript is of record. 

Although the Veteran initially filed a claim for PTSD, the Veteran has been diagnosed with unspecified depressive disorder.  To afford the Veteran the broadest possible scope for his claim of entitlement to a psychiatric disorder, the issue has been recharacterized accordingly to that of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and unspecified depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1,6 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issues of service connection for an acquired psychiatric disorder and increased evaluation for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran is competent to report that he has experienced ringing in his ears during and since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2017).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as tinnitus, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are recognized by VA as being included with these enumerated diseases.  38 C.F.R. § 3.309(a).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks service connection for tinnitus.  His military personnel record indicates that he served as a radio teletype team chief.  During the November 2016 Board hearing, the Veteran testified that he worked on the flight line a lot on a F15 base in Germany and that his duty location was the first set of barracks off the flight line.  He stated that he took C130s to Greece without hearing protection and that he went to a German field at one time to set up communications for the Air Force.  He also testified that he occasionally fired M16 or M 60, wearing hearing protection.  Further, the Veteran testified that he noticed ringing in his ear for the first time in service, but it became routine.  He stated that his tinnitus sometimes accompanies his migraine headaches.  He described ringing in his ears as similar to sounds of "finger over the glass."   See November 2016 Board hearing transcript.  

The evidence of record documents that the Veteran has current tinnitus inasmuch as he has credibly stated that he has ringing in his ears.  Additionally, the February 2014 VA examiner confirmed a diagnosis of recurrent tinnitus. 

The Board will also concede in service noise exposure, given his military occupation and the working environment on a base in Germany.   

The Board notes the negative etiological opinion provided by the December 2015 VA examiner.  But this opinion referred to a nexus between his migraine headache and tinnitus, in particular, an alleged impact of his use of aspirin to treat headaches on tinnitus, and no medical opinion has been provided concerning direct connection between his service and tinnitus.  The Board further notes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service.  As the Veteran testified at his hearing, his tinnitus began at the same time, or shortly after, his exposure to in service excessive noise and since then the ringing in his ears became a routine event for him.  While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Tinnitus, or ringing in the ears, may be observed and described by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although there is no objective evidence to support a specific incident of acoustic trauma in service, and there is clinical opinion against the claim, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to noise in the military and ringing in the ears that continued thereafter.  Therefore, after review of the record, the Board finds that the evidence is in relative equipoise, such that a finding of tinnitus of service onset may be conceded.  The benefit of the doubt is thus resolved in favor of the Veteran in this matter in granting service connection for tinnitus.   38 U.S.C. § 5107.


ORDER

Entitlement to service connection for tinnitus is granted. 



REMAND

As for the issue of service connection for an acquired psychiatric disorder and increased evaluation for service-connected migraine headaches, a remand is necessary because the record in the Veteran's claims file is not sufficient to determine medical etiology of his psychiatric disorder and it also lacks the most updated assessment of the severity of his migraine headaches.  

The medical evidence of record indicates that the Veteran has not been diagnosed with PTSD, but a VA clinical psychologist gave diagnostic impression of unspecified depressive disorder in accordance with DSM5 in an assessment where the Veteran reported his experiences with the air show accident in Germany and also with the death of his fiancée during service.  However, there is no evaluation of etiology of his depressive disorder and on whether it is likely as not that the Veteran's experiences in service are related to his psychiatric disorder.  Therefore, a more comprehensive medical examination to assess the etiology and nature of his psychiatric condition is necessary.   

As for the issue of service-connected migraine headaches, the medical record suggests that the Veteran's headaches may have gotten worse in recent years.  In the most recent VA examination in December 2015, the Veteran reported he had no non-headache symptoms such as aura.  In February 2016, the Veteran reported that he had headaches 4 to 5 times a month and he usually went to a medical facility only when headaches was so prostrating hat he could not control it with over the counter mediations and dark therapy.  During the November 2016 Board hearing, the Veteran reported that he had migraine headaches a minimum of 5 and a maximum of 7 days per week, almost daily.  He stated that headaches occurred mostly at night and that his migraine woke him up from his sleep.  He used to take an over-the-counter medication, but recently he switched to sumatriptan that requires prescription.  He reported that he had no nausea, but he got disoriented and saw aura (flashing lights) when having a migraine attack.  As there is some indication that there may have been a change in the Veteran's headaches, the Veteran should be awarded a new examination.  He should also be asked to submit any headache calendar or diary that he has kept that shows the frequency and severity of any headache.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  If the Veteran has kept a headache calendar or diary over the years he should provide a copy to the VA and to any headache examiner.

2. Thereafter schedule the Veteran for a VA mental disorders examination to address the nature and etiology of his psychiatric disorder.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, if any, is otherwise etiologically related to, or is aggravated by an event, injury, or disease during the Veteran's active service?  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  Schedule the Veteran for a VA migraine headache examination to assess the current severity of his migraine headaches.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed and all clinical findings reported in detail.  The apparent frequency and severity of headaches should be determined to the extent possible. 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4. After the development requested has been completed, the AOJ should review any examination report and check the qualification of the examiner to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Then, the AOJ should readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


